Citation Nr: 1116582	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  10-48 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1985 to July 1987.  She also served in the Army Reserves with periods of active duty from July 1987 to July 1989 and from December 1990 to June 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, as it is causally related to in-service personal assaults that occurred during her period of active military service.  

In a February 2010 personal statement, via a VA Form 21-0781a, the Veteran reported that she was sexually assaulted by two fellow soldiers in September 1985 while stationed in Germany.  She notified her first sergeant and the charge of quarters and no action was taken.  In December 1985, she took leave and was hospitalized for a week at Barksdale Air Force Base (AFB) for treatment of a sexually transmitted disease.  After returning to her duty station in Germany, she reported being attacked again while on a field call; however, she did not report this attack.  In July 1987, she applied for and was granted a hardship discharge from active service.  

Review of the Veteran's service treatment records during her period of active duty reveal that she was hospitalized from December 28, 1985 to January 2, 1986 at Barksdale AFB for resolving pelvic inflammatory disease.  She also underwent follow up treatment at this location on January 7, 1986 and January 10, 1986.  Then in a June 1986 inpatient treatment record cover sheet, via a DA Form 3647, the Veteran was diagnosed with an incomplete spontaneous abortion (miscarriage) and anemia, secondary to blood loss.  She also underwent a dilation and curettage of the uterus following the miscarriage.  Additionally, a July 1987 service personnel record documents approval for the Veteran's request for a hardship discharge.

In November 2005, the Veteran underwent a VA mental examination (except PTSD and eating disorders) pursuant to her claim for non service-connected pension.  The VA examiner noted that the claims file was unavailable, but that he reviewed the computerized notes.  The Veteran reported various post-service traumatic relationships with men after her period of active duty.  The Veteran was diagnosed with PTSD, alcohol abuse, and depressive disorder.  The VA examiner opined that the Veteran's observed symptoms are unlikely a result of events experienced during her active duty military experience since most of her trauma occurred before, between, and after her military tours.  Moreover, the VA examiner noted it is unlikely that the Veteran's current panic, anxiety, and depression are directly related to military service.  

Most recently, the Veteran was again diagnosed with anxiety disorder and depressive disorder in an October 2009 VA outpatient treatment record.  The Veteran reported experiencing distressing memories of traumatic events; however, she provided no further detail as to the reported events.  It was noted that she had agreed to attend individual psychotherapy.  The physician did not provide an etiological opinion regarding the claim on appeal.

The Board finds that the November 2005 VA examination report is inadequate to render a decision for the current claim on appeal.  At the time of the examination, the Veteran's February 2010 personal statement, in which she discussed her in-service assault stressors, was not associated with the claims file, nor did the Veteran report these stressor events to the VA examiner.  Thus, the VA examiner was unable to consider such evidence when rendering his medical opinion and adequately address its relationship, if any, to the Veteran's current acquired psychiatric disorder, to include PTSD and depressive disorder.  See 38 C.F.R. § 3.159 (2010). 

In a November 2009 statement, the Veteran indicated that she was receiving treatment at Overton Brooks VA Medical Center and requested that records be obtained dated from October 2009 to the present.  The claims file contains VA outpatient records, including mental health records, dated up to June 2005.  Those records show a diagnosis of bipolar disorder in June 2005.  The RO should obtained VA outpatient treatment records dated from June 2005 to the present.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain all outstanding VA treatment records related to the Veteran's psychiatric disorder, dated from June 2005 to the present, and associate those records with the claims file.

2.  Schedule the Veteran for the appropriate VA examination to identify and clarify all psychiatric disorders, to include PTSD, anxiety disorder and depressive disorder, and determine whether there is a causal relationship between active military service and each diagnosed psychiatric disorder.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  

a.  The VA examiner must consider and specifically comment on the Veteran's claimed in-service personal assaults described in the February 2010 VA Form 21-0781a.  Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV).  With regard to the claimed personal or sexual assaults, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the in-service stressful experience described by the Veteran occurred.  If the examiner determines that the claimed in-service assault occurred, then he or she should make a determination as to whether it is at least as likely as not that the Veteran currently has PTSD as a result of the stressor event(s).  

For any other psychiatric disorder found, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such a disorder had its origin in service or is in any way related to the Veteran's active service.  

All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

